DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Setoyama et al. (US 2013/0199351 A1), hereinafter Setoyama, over Sakamoto et al. (US 2013/0022419 A1), hereinafter Sakamoto, both originally of record of the Non-Final rejection filed August 29, 2019. 

Regarding claims 1, 2 and 10, Setoyama teaches a surface-coated sintered cubic boron nitride material (Abstract) that is a cutting tool ([0017]; per Sakamoto, [0017], the definition of a cutting tool “includes a cutting edge at a ridgeline between a rake face and a flank face” see MPEP 2131.01 Part (II)), with a surface coating layer covering the sintered body of cubic boron nitride, including directly to the sintered body at a portion not covered by the adhesion layer ([0021]; [0036]; [0157]), the sintered body of cubic boron nitride contains 20 to 99.5% by volume of cubic boron nitride particles, and a binder ([0023]-[0024]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), the coating layer is AlCrN in any conventionally known atomic ratio ([0075]), one such ratio is Al0.7Cr0.3N ([0158]; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03), the binder comprises at least one element selected from the group consisting of group IVa 2 ([0155]), and the substrate of sintered cubic boron nitride with a triangular shape with two sides sandwiching a vertex angle of a cutting edge ([0154]) and the sintered body is coated with the hard coating layer ([0157]; the sintered body includes the two sides around a vertex angle).  Setoyama does not teach wherein the cubic boron nitride particle is more than 85% and less than 98% (nor greater than or equal to 90% and less than 98%) by volume in the specific examples relied upon as the primary embodiment, nor does Setoyama teach wherein the sides sandwiching a vertex angle cutting edge are the rake face and flank face.  
In a secondary embodiment, Setoyama teaches a specific example of the cubic boron nitride of 92% by volume in the sintered body of the cubic boron nitride with a binder ([0100]; a specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I)) and a specific example of the cubic boron nitride of 98% by volume with a binder of Al, AlN and AlB2 ([0148]; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary embodiment of Setoyama to incorporate the secondary embodiment of the of the cubic boron nitride of 92% by volume in the sintered body of the cubic boron nitride with a binder or a tertiary embodiment of a specific example of the cubic boron nitride of 98% by volume with a binder of Al, AlN and AlB2.  The motivation for doing so would have been detail an amount of binder cubic boron nitride the allowable range that is possible to use ([0023]) because the binder is not particularly limited ([0024]) and thereby provide sufficient binding for the sintered body.
Sakamoto, in the similar field of endeavor, coated cutting tools (Abstract) including with a hard phased body of CBN ([0045]), teaches the sides sandwiching a vertex angle cutting edge are the rake face and flank face, to form a coated cutting tool (Fig. 1(b); [0028]-[0029]).  


Regarding claim 3, Setoyama in view of Sakamoto teaches each limitation of claim 1, as discussed above, and Setoyama further teaches the binder composition can include a second composition including Co or W ([0030]), including as a carbide or boride ([0100]). 

Regarding claims 4 and 5, Setoyama in view of Sakamoto teaches each limitation of claim 1, as discussed above, and Setoyama further teaches the binder was Al, AlN and AlB2 ([0148]; corresponding to all of a first compound of Al and at least N and B).

Regarding claim 6, Setoyama in view of Sakamoto teaches each limitation of claim 1, as discussed above and the properties recited in claim 6. Claim 6 defines a region of the sintered cubic boron nitride material to then define the proportion of voids in if, which is a concentration of voids. The lines are virtually defined to encompass the surface area of the voids. §MPEP 2112.01 II states a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the applicant claims are necessarily present. The porosity (proportion of voids) of a material is a property of the chemical composition and Setoyama teaches the chemical composition (see citations to Setoyama as mapped to Claim 1), which therefore teaches the properties of wherein in a cross section of said face-coated cubic boron nitride sintered material, when the region sandwiched (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655,1658 (Fed. Cir. 1990)).

Regarding claim 7, Setoyama in view of Sakamoto teaches each of the limitations of claim 1 as discussed above, and Setoyama further teaches the coating layer is AlCrN in any conventionally known atomic ratio ([0075]), one such ratio is Al0.7Cr0.3N ([0158]) and coatings are deposited by arc ion plating method ([0087]).  Setoyama does not teach wherein surface roughness Ra of the outermost surface of said coating is greater than or equal to 0.005 µm and less than or equal to 0.2 µm.
Sakamoto, in the similar field of endeavor, coated cutting tools (Abstract) including with a hard phased body of CBN ([0045]), teaches the coating is formed with an ion plating method ([0049]) a compound of AlCrN (Claims 1 and 8) wherein the surface roughness is 0.15 microns to 0.6 microns for the flank surface ([0022]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setoyama to incorporate the surface roughness is 0.15 microns to 0.6 microns for the flank surface, taught by Sakamoto.  The motivation for doing so would have been that AlCrN layers (Claims 1 and 8) by ion plating method ([0049]) produces 

Regarding claim 8, Setoyama in view of Sakamoto teaches each limitation of claim 1, as discussed above, and Setoyama further teaches hard coating layer has a composition of a laminate having alternate layers of Al0.7Cr0.3N (layer A) and To0.5Al0.4Si0.1N (layer B) ([0158]).

Regarding claim 9, Setoyama in view of Sakamoto teaches each of the limitations of claim 1, as discussed above.  Setoyama does not teach coating further contains a layer C, and layer C is constituted of Tix3My3Ca3Nb3 (provided that M is greater than or equal to one kind of Cr, Nb, and W, and 0.3 ≤ x3 ≤ 0.7, 0 ≤ y3 ≤ 0.7, x3 + y3 =1, 0 ≤ a3 ≤ 1, 0 ≤ b3 ≤ 1, and a3 +b3 =1 are satisfied).
Sakamoto, in the similar field of endeavor, coated cutting tools (Abstract) including with a hard phased body of CBN ([0045]), teaches Al0.8Cr0.2N ([0041]; [0047]) is a first coating layer and a second coating layer of Ti0.5 Nb0.5 N ([0041]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Setoyama to include Al0.8Cr0.2N is a first coating layer and a second coating layer of Ti0.5 Nb0.5 N taught by Sakamoto.  The motivation for doing so would have been to improve the hardness of the coating layer, reduce the internal stress and thereby prevent chipping and peeling even with a thick coating layer ([0041]). 

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. Regarding applicant’s first point that Setoyama fails to disclose “a proportion of said cubic boron nitride particle in said cubic boron nitride material is more than 85% by volume a specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I)) and a tertiary embodiment of the cubic boron nitride of 98% by volume with a binder of Al, AlN and AlB2 ([0148]; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Regarding applicant’s second argument to the unexpected results, Table 1 in the specification, relied upon by the applicant to show the improvement in flank wear and cutting life, provides support for a range of 91%-95% by volume of CBN.  This is further supported by applicant’s own specification (Pg. 24 Lns. 23-27).  Table 3 of the specification extends this range to 90-95% by volume of CBN.  The current claimed range of greater than 85% to less than 98% is not commensurate in scope with the evidence offered in support (that 85% and 98% provide lesser results), there are no values between 85 and 91% and 95% and 98%.  Therefore, the unexpected results are not persuasive to the current claim limitations (MPEP 716.02(b)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784